COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE MATTER OF THE ESTATE OF                §              No. 08-16-00271-CV
 JORGE ROBERTO ROJERO,
 DECEASED,                                     §                 Appeal from the

                      Appellant.               §               Probate Court No. 1

                                               §            of El Paso County, Texas

                                               §             (TC# 2014-CPR03416)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until August 9, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph L. Hood, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 9, 2017.

       IT IS SO ORDERED this 9th day of June, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.